DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 05-05-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US20160154924).
Re Claim 1, Ozawa show and disclose
A circuit board structure, comprising: 
a first sub-circuit board (center core substrate, fig. 1) having an upper surface and a lower surface opposite to each other, and comprising at least one first conductive through hole (via holes, fig. 1); 
a second sub-circuit board (substrate on top of the center core, fig. 1), disposed on the upper surface of the first sub-circuit board and comprising at least one second conductive through hole (via holes 6, fig. 1); and 
a third sub-circuit board (substrate at bottom of the center core, fig. 1) disposed on the lower surface of the first sub-circuit board, and comprising at least one third conductive through hole (via holes 6, fig. 1), wherein at least two of the at least one first conductive through hole (2nd and 3rd via holes in the center core, fig. 1), the at least one second conductive through hole (2nd left via 6 in substrate on top of the center core, fig. 1), and the at least one third conductive through hole (2nd right via 6 in substrate at bottom of the center core, fig. 1) are alternately arranged in an axial direction perpendicular to an extending direction of the first sub-circuit board (fig. 1), and the first sub-circuit board, the second sub-circuit board, and the third sub-circuit board are electrically connected to one another (fig. 1).
Re Claim 2, Ozawa show and disclose
The circuit board structure of claim 1, wherein the first sub-circuit board further comprises a substrate (substrate of the center core, fig, 1) having the upper surface and the lower surface, and the at least one first conductive through hole (via holes, fig. 1) penetrates the substrate.
Re Claim 3, Ozawa show and disclose
The circuit board structure of claim 1, wherein the second sub-circuit board further comprises: a first substrate (substrate on top of the center core, fig. 1) having a first surface and a second surface opposite to each other, wherein the at least one second conductive through hole (via holes 6, fig. 1) penetrates the first substrate; a first circuit layer (circuit layer on top of the substrate on top of the center core, fig. 1) disposed on the first surface of the first substrate and exposing a portion of the first surface (exposed to the third layer from top, fig. 1); and a second circuit layer (circuit layer at bottom of the substrate at bottom of the center core, fig. 1) disposed on the second surface of the first substrate and exposing a portion of the second surface (exposed to the center core, fig. 1), wherein the first circuit layer and the second circuit layer are electrically connected via the at least one second conductive through hole (fig. 1), and the second circuit layer is electrically connected to the at least one first conductive through hole of the first sub-circuit board (fig. 1).
	Re Claim 5, Ozawa show and disclose
The circuit board structure of claim 3, wherein the third sub-circuit board further comprises: a second substrate (substrate at bottom of the center core, fig. 1) having a third surface and a fourth surface opposite to each other, wherein the at least one third conductive through hole (via holes 6, fig. 1) penetrates the second substrate; a third circuit layer (circuit layer on top of the substrate at bottom of the center core, fig. 1) disposed on the third surface of the second substrate and exposing a portion of the third surface (exposed to the center core, fig. 1); and a fourth circuit layer (circuit layer at bottom of the substrate at bottom of the center core, fig. 1) disposed on the fourth surface of the second substrate and exposing a portion of the fourth surface (exposed to the third layer from bottom, fig. 1), wherein the third circuit layer and the fourth circuit layer are electrically connected via the at least one third conductive through hole (fig. 1), and the third circuit layer is electrically connected to the at least one first conductive through hole of the first sub-circuit board (fig. 1).
Re Claim 9, Ozawa show and disclose
The circuit board structure of claim 1, wherein the second sub-circuit board is a reconfiguration circuit board having a fine circuit (fine circuit layer at bottom surface, fig. 1), and the third sub-circuit board is a multilayer circuit board (two top and bottom circuit layers with a substrate layer, fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa, in view of Mok (US20120055706).
Re Claim 7, Ozawa show and disclose
The circuit board structure of claim 1, the at least one first conductive through hole comprises a plurality of first conductive through holes (via holes in center core substrate, fig. 1),
Ozawa does not disclose
wherein the first sub-circuit board comprises a plurality of circuit layers and a plurality of dielectric layers, the circuit layers and the dielectric layers are alternately arranged, and the first conductive through holes penetrate the dielectric layers and are electrically connected to the circuit layers.
Mok teaches a device wherein
the first sub-circuit board (center core substrate 100, fig. 1) comprises a plurality of circuit layers (fig. 1) and a plurality of dielectric layers (fig. 1), the circuit layers and the dielectric layers are alternately arranged (fig. 1), and the first conductive through holes penetrate the dielectric layers and are electrically connected to the circuit layers (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to use the center core substrate with a plurality of circuit layers and a plurality of dielectric layers as taught by Mok for the center core substrate in the electronic device of Ozawa, in order to be able to increase the functionality of the center core substrate for the electronic device. 
Re Claim 8, Ozawa show and disclose
The circuit board structure of claim 7, wherein the second sub-circuit board further comprises a first substrate (substrate on top of the center core, fig. 1), the at least one second conductive through hole (via holes 6, fig. 1) penetrates the first substrate, the third sub-circuit board further comprises a second substrate (substrate at bottom of the center core, fig. 1), the at least one third conductive through hole (via holes 6, fig. 1) penetrates the second substrate, and the circuit board structure further comprises two patterned circuit layers (circuit layer on top the center core, and circuit layer on top of the substrate on top of the center core, fig. 1) respectively disposed on the first substrate and the second substrate and electrically connected to the at least one second conductive through hole and the at least one third conductive through hole (fig. 1).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the second sub-circuit board further comprises: a first solder mask disposed on the first surface exposed by the first circuit layer, and extended to cover a portion of the first circuit layer; and a second solder mask disposed on the second surface exposed by the second circuit layer, and extended to cover a portion of the second circuit layer.
Claim 6 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the third sub-circuit board further comprises: a first solder mask disposed on the third surface exposed by the third circuit layer, and extended to cover a portion of the third circuit layer; and a second solder mask disposed on the fourth surface exposed by the fourth circuit layer, and extended to cover a portion of the fourth circuit layer.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 4, 6 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20220065897-A1 US-20120319254-A1 US-20160338195-A1 US-20160183372-A1 US-20160105960-A1 US-20120161311-A1 US-20110240356-A1 US-20110209904-A1 US-20080107863-A1 US-20070262452-A1 US-20170354044-A1 US-5157589-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848